 BOSTON HERALD TRAVELER CORPORATION6273.All employees at theRespondent'sPortsmouth,Ohio,branch,excludingoffice and clericalemployees,salesmen,professional employees,guards, andsupervisors as defined in theAct, constitutea unit appropriate for the purposesof collectivebargainingwithinthe meaning of Section9 (b) of the Act.4.Lodge #349, international Associationof Machinists,AFL, wason June 6,1951,and at all times since,has been the exclusive representative of all theemployeesin the appropriateunitfor thepurposesof collectivebargainingwithinthe meaningof Section9 (a) ofthe Act.5.By failing to answer the Union's letterof June6, 1951,requesting recogni-tion andbargaining conferenceson and afterJune 21, 1951,the Respondent hasengaged in and is engaging in unfair labor practiceswithin themeaning ofSection 8(a) (5) of the Act.6.By disregarding, thus in effect denying, theright of employees to be repre-sented in matter of collectivebargaining,and by threatening the employees withlossof their jobs if they persistedin their union and/or concerted activities,the Respondenthas interferedwith,restrained,and coerced them in the exerciseof rights guaranteedin Section 7 of the Act and therebyhas engaged in and isengaging in unfair labor practiceswithinthe meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices within themeaning ofSection 2 (6) and(7) of the Act.8.The Respondentdid notdiscriminatorily discharge Emery Sparks andGeorge E.Penny.[Recommendations omitted from publication in this volume.]BOSTON HERALD-TRAVELER CORPORATIONandNEWSPAPER GUILD OFBOSTON,LOCAL32,AMERICAN NEWSPAPER GUILD, C. I.O.Case No.1-CA-1095.January27,1953Decision and OrderOn August 15, 1952, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, and1Pursuantto theprovisions of Section 3 (b) ofthe Act, theBoard has delegated Itspowers In connectionwiththis case to a three-member panel[Chairman Herzog andMembers Styles and Peterson].102 NLRB No. 74. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommendations of the Trial Examiner, with the following modifi-cations.21.As found by the Trial Examiner, the Union during negotiationswithdrew its request for the dates of employment of the Respondent'semployees.Subsequently, on January 22, 1952, the Union filed anamended charge alleging that the Respondent had refused to furnishit with the dates of employment of its employees.A month later theparties signed a contract.There is no other evidence of any renewalof the Union's original demand for this data.The Trial Examiner,nevertheless, found that the Respondent was sufficiently apprised bythe filing of the amended charge that the Union had reversed its posi-tion and was then seeking information as to dates of employment.The Respondent excepts to this finding and we find merit in thisexception.We do not regard the recital in the charge of a failureto furnish the information as equivalent to a demand upon the Re-spondent for such information ; nor do we regard the mere failureof the Respondent, after the filing of the amended charge, to furnishthe dates of employment, absent a clear and unequivocal request there-for, as tantamount to a refusal to disclose that data.Accordingly, wefind, contrary to the Trial Examiner, that there was no refusal by theRespondent to furnish the dates of employment of its employees.2.Although finding that the Union's request for names of employeeswas complied with by the Respondent to the Union's satisfaction, theTrial Examiner concluded that the Respondent refused to furnishsuch names. The Respondent excepts to this conclusion as inconsistentwith the prior finding.We agree. In view of the Union's acceptanceof the data furnished as adequate for its purpose, we do not find thatthe Respondent refused to furnish names of employees.OrderUpon the entire record in the case, pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the Respondent, Boston Herald-Traveler Corpora-tion, its officers,agents,successors,and assigns, shall :1.Cease and desist from refusing to bargain collectively with theUnion as the exclusive representative of the employees in the followingappropriate unit by refusing to furnish to the Union information as2 The Trial Examiner found that the Respondent's initial refusal to furnish the informa-tion requested by the Union occurred on December 10, 1951. The record shows, however,that on that date the Respondent did not refuse to furnish the information but asked formore time in which to answer the requestThe record shows, and we find,that the Initialrefusal,in fact,occurred on January 2, 1952.The date of filing of the amended charge in footnote 6 of the Intermediate Report iscorrected to read January 22, 1952. BOSTON HERALD-TRAVELER CORPORATION629to work classifications and salaries of all employees in the followingunit :All employees in the editorial, commercial, advertising, and buildingmaintenance departments in the Mason Street plant, exclusive ofofficers of the corporation; general manager; 2 assistants to the pub-lisher; advertising director; chief accountant; purchasing agent;personnel manager; head of the national display advertising depart-ment; head of the local display advertising department; head of theclassified advertising department; head of the production department;head of the circulation department; building superintendent; editorof the Herald; editor of the Traveler; managing editor of the Herald;managing editor of the Traveler; assistant managing editors; 1 col-umnist; and all supervisors as defined in Section 2 (11) of the Act.2.Take the following affirmative action, which we find willeffectuate the policies of the Act.(a)Upon request, furnish to the Union wage data concerningwork classifications and salaries of all employees in said unit.(b)Post at its plant at Boston, Massachusetts, copies of the noticeattached hereto and marked "Appendix A." 3 Copies of said notice,to be furnished by the Regional Director for the First Region, shall,after being signed by the Respondent's representative, be posted byRespondent immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter in conspicuous placesincluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure the saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what steps Respond-ent has taken to comply herewith." In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted for thewords "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Courtof Appeals,Enforcingan Order."Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify employees that :WE WILL, upon request, furnish to the NEWSPAPER GUILD ofBOSTON, LocAL 32, AMERICAN NEWSPAPER GUILD, C. 1. 0., dataconcerning the work classifications and salaries of all employeesin the appropriate unit.The bargaining unit is :250983-vol. 102-53-41 630DECISIONSOF NATIONALLABOR RELATIONS BOARDAll employees in the editorial, commercial, advertising,and building maintenance departments in the Mason Streetplant, exclusive of officers of the corporation;general man-ager;2 assistants to the publisher; advertising director; chiefaccountant; purchasing agent; personnel manager; head ofthe national display advertising department; head of thelocal display advertising department; head of the classifiedadvertising department; head of the production department;head of the circulation department; building superintendent;editor of the Herald; editor of the Traveler; managing editorof the Herald; managing editor of the Traveler;assistantmanagingeditors; 1 columnist; and all supervisorsas definedin Section 2 (11) of the Act.BOSTONHERALD-TRAVELER CORPORATION,Employer.By ---------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by anyother material.Intermediate ReportSTATEMENT of THE CASEUpon a charge and an amended chargedulyfiled by Newspaper Guild ofBoston,Local 32, American Newspaper Guild, C.I.0., herein called the Union,the General Counsel of the National Labor RelationsBoard,herein respectivelycalled theGeneral Counsel and the Board,by theRegionalDirectorfor the FirstRegion(Boston, Massachusetts),issued the complaint herein dated March 18,1952, against the BostonHerald-Traveler Corporation,herein called the Re-spondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a) (1)and (5)and Section 2 (6) and(7) of the LaborManagement Relations Act,1947,herein referredto as the Act.Copies of the complaint,the charge andamended charge,and a notice of hearingwere dulyserved upon the Respondentand the Union.With respectto theunfair labor practices,the complaint alleges in substancethat theRespondent,on and after December11, 1951,refused to furnish theUnion with certain wage information requestedby theUnion for its use andassistance in connectionwith collective-bargaining negotiations.In its answer,the Respondent admitted certain allegations of the complaint but denied thecommission of any unfair labor practices.Pursuant to notice,a hearing was held before me at Boston,Massachusetts,on April 14, 1952.The General Counsel, theRespondent,and the Union partici-patedin the hearing and were affordedfull opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing upon the issues.At the close of the hearing, motions by the General Counsel and theRespondentto conformthe pleadingsto theproof forthe purpose of correctingnames, dates, BOSTON HERALD-TRAVELER CORPORATION631and other matters not involving the issues of the case, were granted withoutobjection.At the conclusion of the evidence, the General Counsel participatedin oral argument.The Respondent waived oral argument and filed a brief.No brief was filed by the General Counsel.Upon the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTBoston Herald-Traveler Corporation is a corporation organized under andexisting by virtue of the laws of the Commonwealth of Massachusetts with itsprincipal office and place of business located at its Mason Street plant in Boston,Massachusetts, where at all times material hereto, it has been and is engaged inprinting, publication, sale, and distribution of three newspapers, which areprimarily circulated in the New England States.' The Respondent uses news-print, mats, and ink valued in excess of $500,000 annually, substantial portionsof which are received from sources outside the Commonwealth of Massachusetts.The Respondent concedes and I find that it is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDNewspaper Guild of Boston, Local 32, American Newspaper Guild, C. I. 0.,is a labor organization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The appropriate unitThe complaint alleges, the answer admits, and I find that all employees of theRespondent employed in the editorial, commercial, advertising, and buildingmaintenance departments at its said Mason Street plant, exclusive of officers ofthe corporation ; general manager ; 2 assistants to the publisher ; advertisingdirector ; chief accountant ; purchasing agent ; personnel manager ; head of thenational display advertising department ; head of the local display advertisingdepartment ; head of the classified advertising department ; head of the produc-tion department ; head of the circulation department ; building superintendent ;editor of the Herald ; editor of the Traveler ; mangaging editor of the Herald ;managing editor of the Traveler ; assistant managing editors ; 1 columnist ; andall supervisors as defined in Section 2 (11) of the Act, constitute a unit appropri-ate for the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.B. The majorityand representationby the Union ofemployees in the unitThe complaint alleges, the answer admits, and I find that in or about the year1938, a majority of the employees of the Respondent in the unit aforesaiddesignated or selected the Union as their representative for the purposes ofcollective bargaining with the Respondent; and that at all times since the1The Boston Herald, published daily except Sunday, having an average daily circulationof approximately 130,000 copies ; the Boston Sunday Herald, published each Sunday, withan average circulation of approximately 250,000 copies ; and the Boston Traveler, pub-lished daily except Sunday, with an average circulation of approximately 210,000 copies.The Respondent utilizes the Associated Press and the United Press News Services, the Dow-zones FinancialService, and several syndicatedcolumns, comic strips,and special features. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion has been the representative for the purposes of collective bargaining ofa majority of the employees in said unit and by virtue of Section 9 (a) of theAct has been and is now the exclusive representative of all the employees in saidunit for the purposes of collective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employment.C. Introduction and backgroundThe aforesaid unit has approximately 520 employees spread through a widerange of approximately 77 classifications whose salaries vary from the minimumsset in the contract to $15,000 per year.The record does not disclose how manyemployees in the unit belong to the Union.About 70 percent of the employeesin the unit is paid at the minimum salaries and the balance of 30 percent ispaid above the minimum.During the year 1951, the Respondent and the Unionhad in effect a collective-bargaining agreement expiring on December 31, 1951.Therein it was provided for minimum starting pay for the various classificationswith yearly step-increases for the first, second, third, fourth, and fifth years.No step-increases were provided beyond the fifth year.The contract also pro-vided that nothing in the agreement shall prevent employees from bargainingindividually for pay increases in excess of the established weekly minimum.Bargaining sessions were held on December 10, 1951, January 2, 1952, andthereafter, until a new contract for 1952 was executed on February 21, 1952.D. The refusal to bargainThe complaint alleges that the Respondent by its refusal to furnish informa-tion requested by the Union as to the names, work classifications,dates of em-ployment,and salaries of all employees in the unit for the use and assistanceof the Union in connection with collective-bargaining negotiations with the Re-spondent in respect to rates of pay, wages,hours of employment,or other condi-tions of employment thereby violated Section 8(a) (5) and(1) of the Act.The answer pleads that the Respondent is and has been willing to furnish thenames,classifications,and dates of employment'The answer asserts thatits refusal to furnish all the information did not impede the process of bargain-ing nor interfere with the function of the Union as statutory representative ; thatthe positions taken by the Union during the negotiations made the requestedsalary information irrelevant;and that the salary information,whether or notrelevant to the bargaining negotiations,is confidential as to competing newspapers.In a letter dated November23, 1951,the Union enclosed its proposals for a newcontract,and requested information from the Respondent,for use at the bar-gaining table,as to the names, classifications,dates of birth,dates of employ-ment, sex, and weekly salaries of the employees in the unit.3It appears from theletter that the Union proposed new top minimum salaries and that each yearlystep-rate increase shall bear the same relation to the proposed new top mini-2 Therecord shows that the Respondent Is now willing to furnish all the informationrequestedin the Union's letter of November 23, 1951, referredtoinfra,exceptsalary infor-mation.During negotiations,however, the Respondenthad refused to furnish any of therequestedinformation,except someof the names of the employees in the unit.3The pertinent partsof theletter read :I enclosethree copies of the Guildproposals for a new contract .. .At the instructions of theinternationaland by unanimous vote ofthe unit member-ship andthe local executive committee, the Guildisasking for completepayrollinformation so that we will know what are our rights under wageStabilization andso that we will be able to bargain intelligentlyon wages and pensions. Such Informa-tionwould includenames, classification,date of birth,date of employment,sex andweekly salary. BOSTON HERALD-TRAVELER CORPORATION633mum as it bearsto the topminimum in the presentcontract,unless otherwiseprovided.At the first bargainingsession held on December10, 1951, theRespondent askedfor and received from the Unionfurther time in which to consider whether itwould furnish the requestedinformation.At the next meeting held on January2, 1952, the Respondent refused to supplythe information requested.After the refusal of the Respondent to furnish theinformation, it did supply to the Unionthenamesof those regular employees inthe unit whose dues were not being deducted. Since the Union had a list of theemployees whose dues were being deducted monthly by the Respondent, the Unionwas satisfied with the information obtainedas to its request for names.'John C. Cort, executive secretary of the Union, testified that the Respondenthad agreed with certain craft unions to have a pension survey made and whenthe Respondent offered to make the results of such survey available to the Union,he then withdrew the request for informationas to age, sex,and date of em-ployment, leaving classifications and weeklysalaries asthe only informationwhich the Union then desired but did not receive.He testifiedthe Union believedsuch an offer by the Respondent was a reasonable compromise on the questionof data peculiarly necessary for bargaining onpensions,and so withdrew age, sex,date of employment, and then filed charges ofunfairlabor practices sCortfurther testified that, at that time, the Union had withdrawn its request forinformation as to the dates of employment, but it occurred to the Union laterthat information as to dates of employmentwas necessaryin order to bargainintelligently on wages and the Union thereforefiled an amendedcharge whichincluded dates of employment in the information which the Respondent refusedto furnishAt the January 2, 1952, meeting, the Unioninquiredif the Respondent would bewilling to consider supplying salary information in coded formso as not todisclose the identity of the person receiving the salary (e. g. Reporter A,;Reporter B, $-, etc.). The Respondent refused toconsider thesuggestion.'During the bargaining negotiations the Union made the claim that a compet-ing newspaperwas paying higher wages than the Respondent and requested theRespondent to disclose the averagewages for employeesin the unit. TheRespondent did not reveal it, and the Union was thereby impeded inits attemptto show that the Respondent was payingless than another newspaperin the area.Footnote 3-ContinuedWe wouldappreciate getting this information at your earliest convenience so thatwe will beable to use it at the bargaining table.P. S.Correctionin Proposals:add sentence to 1a:"The step-rates shall be revisedso that ineach classificationeachstep-rate will bear the same relationto the proposednew topminimum as it bearsto thetop minimum in the present contract,unlessotherwise providedin this section or lb."TheRespondent did notsupply thenames of part-time workers or students who worked10-week intervals.The chargealleged the Respondent failed to supply names, classifications,and weeklysalaries.6 The amended charge filed on January 22, 1950,was sufficient to apprise the Respondentthat the Unionwas asking for "dates of employment" for negotiations continued untilFebruary 21, 1952, when the new contract was executed.T At thehearing, Cort testifiedthat theUnion is now unwilling to receive the salaryinformation in coded form.O'Connell,testifying for the Respondent,testified that sincesome classifications have 1 employee,others have 2, 4, or 5,while another classification mayhave 50, coding the information could not prevent identification of some employees.Hestated if coding could accomplish that salary be not identified with particular individuals,he would be willing toconsiderit.This apparently has little value because it is clear fromhis testimony that he considers it to be impossible to code the information effectively. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDLawrence J. O'Connell, assistant to the publisher of the Respondent who con-ducted bargainingnegotiations for the Respondent, testified without contradictionthat the relations between the Union and the Respondent have been "very good"throughout the years; that there have been collective-bargaining agreementsbetween them since 1936, and that from 1936 bargaining negotiations have alwaysbeen for minimum rates with step-increases for the first, second, third, fourth,and fifth years of service ; and that for several years past, employees have beengiven the right to bargain individually for merit increases."He further testifiedthat employees of the Respondent with employees of other competingnewspapersare members of the Union's executive committee ; that the union executive secre-tary of the Union is chairman ; that in the bargaining session in the fall of 1951,employees of the Respondent and employees of other newspapers attended thenegotiation meetings.O'Connell further testified that among the Union's pro-posals in 1951 were demands to raise the minimum rates and the new contractfor the year 1952 provided for increased minimum rates.He continued totestify that no statement was made by the Union that it was hampered by theWar Stabilization Board's requirement because of lack of information from theRespondent, nor did the union bargaining committee ever claim it was ham-pered or inconvenienced for lack of information during the bargaining confer-enceswhich culminated in the new contract.He testified that some reportersand advertising salesmen who are members of the Union have special abilitiesrequiring the Respondent to deal with them individually and they are unwillingto have their coworkers know theirsalaries;that members of the Union have ob-jected to him disclosing their salaries ; that such salary information would beharmful to the Respondent if it became known to other newspapers. On cross-examination, O'Connell admitted that the Respondent has not given salary infor-mation to the Union ; that he understood the Union wanted wage information,hourly or otherwise, and that he would not give such information while thecase was pending before the Board.He conceded at the hearing that the Re-spondent is now willing to give the Union information as to names and classifi-cations of all employees in the unit ; but the Respondent objects to furnishinginformation as to salaries because of the objection of many employees andbecause it would be harmful to the Respondent if such information were knownby competitors.O'Connell testified also that during negotiations he offered togive the Union the average hourly rate for the whole classification but whenCort telephoned and asked if he was willing to give it, he refused when Cort toldhim the charges of unfair labor practices would be pressed.Concluding FindingsWhen the Union requested the information, it was at a time when negotia-tions were about to be scheduled for a new contract for the year 1952 to replacethe 1951 contract which would expire on December 31. It is well establishedthat salary information concerning employees in the unit is relevant to minimumrates and merit increases,' and is certainly necessary for the negotiation ofeThe provision in the 1951 and 1952 contracts is similar :Nothing in this contract shall prevent employees from bargaining individually forpay increases in excess of the weekly minimum established hereinThe record further shows that the Union has bargained with the Respondent on meritincreases during contract negotiations and also during the course of the contract year.While sometimes merit increases were refused, the Union's right so to bargain has neverbeen challenged.9Yawman& ErbeManufacturing Company,89 NLRB 881,enfd.187 F.2d 947(C. A. 2),where the Board held that the going rate is a factor to be considered by a union in deter-mining whether or not to press or eliminate its demand for a general wage increase ; thatcurrent salaries are directly related to the demand for a minimum,and without such in-formation there is no basis for determining to what extent,if any,the minimum wagewould affect any employees in the unit. BOSTON HERALD-TRAVELER CORPORATION635future contracts."The Union's request for information concerning the names,work classifications, dates of employment, and salaries of all employees in theunit is clearly relevant under Board and court decision u1 am unable to accept the Respondent's argument that because no bargainingon merit increases occurred and because the Union had waived its right to beconsulted concerning merit increases, it follows that salary information was notrelevant nor necessary for intelligent bargaining regarding merit increases.The record shows that the Union did bargain on merit increases, both at ne-gotiations and during the contract year.The Union did not waive its right tobargain for increases above the minimum either at the negotiations or duringthe contract year.The provision in question whereby employees were permittedindividually to bargain for increases only gave employees, if they chose, theright to bargain individually ; the provision did not foreclose the Union frombargaining for merit increases on behalf of those who did not choose to bargainindividually.Nor do I find persuasive the Respondent's argument that thesalary information was not relevant nor necessary for intelligent bargainingconcerning minimum rates because the spread of wages throughout the unit isso great and varies so widely that the individual salaries of the top employeeshave insignificant bearing on what the minimum should be, since those topsalaries are based on individual factors of experience and ability.How sig-nificant the bearing would be is a matter for discussion on the basis of dis-closure at the bargaining table.Since the salary information does not plainlyappear to be irrelevant it must be disclosed."Nor do I find merit in the Re-spondent's refusal to supply the salary information because the information isclaimed to be confidential as to employees in the unit, for that contention hasbeen rejected in numerous decisions."Nor was the Respondent justified inrefusing to disclose the salary information because this case was pending beforethe Board, for the filing of unfair labor practice charges does not relieve anemployer of the continuing duty to bargain 14Neither did the execution of thenew contract for 1952 render moot the desired salary information." Contraryto the Respondent's contention, the Respondent was not legally justified in re-fusing to supply the requested data on the ground that this entailed disclosureof privileged and confidential matter, such as the salaries of its editorial, ad-vertising, and other highly paid personnel, which might be harmful if the in-formation came to the knowledge of competing newspapers. In order to ac-complish the intent of the Act that collective bargaining be facilitated, the Re-spondent's desire to keep its salary information secret must in some respects be70 D.W.ScrippsCompany,94 NLRB 227.n The Hughes Tool Company,100 NLRB 208;N. L. R. B.v.YawmancfErbe Manu-facturtng Company,supra; N. L. it. B. V. Union Manufacturing Company,179 F. 2d 511(C. A.5) ; AluminumOre Co. v. N. L.it. B.,131 F. 2d485 (C. A.7) ; Leland-Gtford Com-pany,95 NLRB 1306;General ControlsCo., 88 NLRB 1341.N. L. R. B.v.YawmanctErbe Manufacturing Company, supra,where the court alsosaid "... Indeed we find it difficult to conceive a case in which current or immediatelypast wage rates would not be relevant during negotiations for a minimum wage scale orincreased wages(cases cited)."13 See particularly the discussion of the point inThe Electric Auto-Lite Company,89NLRB1192, 1198-9,andAluminum Ore Companyv.N. L. R.B., supra,at p. 487,quotedinfra.14Atlanta BroadcastingCo.,90 NLRB 808;Old TownShoeCo , 91NLRB 240.75 See N. L.R. B. v. Yawman t Erbe Manufacturing Company, supra,where the courtsaid at page 949: "Nor is our determination that the information was relevant affected bythe subsequent execution of a contract without disclosure.The most thatcan be inferredfrom the union's action is that the advantages of a contract in band outweigh those whichthe union might later obtain when all relevant information would be avilableto it."Also,E. W. ScrippsCompany,94 NLRB 227. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubordinated to the public interest in disclosure of relevant information (cf.N. L. R. B. v. Yawman, & Erbe, supra),just as its exclusive control over itsbusiness affairs is subordinate to the requirements of the Act 1° InAluminum.Ore Company v. N. L. R. B., supra,the court declared (at p. 487) :... we do not believe that it was the intent of Congress in this legislationthat, in the collective bargaining prescribed, the Union as representative ofthe employees should be deprived of the pertinent facts constituting thewage history of its members.We can conceive of no justification for theclaim that such information is confidential.... And if there be any rea-sonable basis for the contention that this may have been confidential dataof the employer before the passage of the Act, it seems to us it cannot be soheld in the face of the expressed social and economic purposes of the statute.Again, contrary to the Respondent's contention, the record shows that therefusal of the Respondent to furnish relevant wage information did impedethe process of collective bargaining and did interfere with the function of theUnion as statutory representative of all the employees in the unit.I find thatthe names,work classifications,dates of employment,and salaries of theemployees in the unit were needed by the Union to enable it intelligently torepresent the employees during the negotiations.Upon consideration of the entire record, I conclude and find that the Re-spondent by refusing on and after December 10, 1951, to furnish informationrequested by the Union concerning names, work classifications, dates of em-ployment, and salaries of all employees in the unit has refused to bargainwith the Union as the exclusive representative of its employeesin an appropriateunit and has thereby engaged in unfair labor practices within the meaning ofSection 8 (a) (5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurringin connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving foundthatthe Respondent has engaged in certain unfair labor prac-tices, I shall recommend that the Respondent cease and desist therefrom andtake certain affirmative actionwhichI find will effectuate the policiesof the Act.Becauseof thelimited scopeof theRespondent's refusal to bargain, andbecause of the amicable relations of the parties since 1936,and also because ofthe absence of any indication that danger of other unfair labor practices is tobe anticipated from the Respondent's conduct in the past, I shall not recommendthat the Respondent cease and desist from the commission of other unfairlabor practices.On the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Unionis a labororganization within themeaning of Section 2 (5)of the Act.16N. L.R. B. v. JonesdLaughlin Steel Corp.,301 U.S. 1, 43-45. THE HEARST CORPORATION6372.All the meployees of theRespondentemployedin the editorial,commercial,advertising,and building maintenance departments at its said Mason Streetplant,exclusive of officers of the corporation;general manager;2 assistants tothe publisher;advertising director;chiefaccountant;purchasing agent; per-sonnel manager ; head of the national display advertising department;head ofthe local display advertising department;head of the classified advertisingdepartment;building superintendent;editor of the Herald;editor of theTraveler;managingeditor of theHerald;managing editor of the Traveler ;assistantmanaging editor;1 columnist;and all supervisors as defined inSection 2(11) of the Act,constitute a unit appropriate for the purposes ofcollectivebargaining within the meaning of Section 9 (b) of the Act.3.Since on or about the year 1938, the Union has been and now is the exclu-sive representative of all the employees in the aforesaid unit for the purposes ofcollective bargainingwithinthe meaning of Section 9 (a) ofthe Act.4.By failing and refusing at all times since December10, 1951,to furnishthe Unionwith information as to the names,work classifications,dates ofemployment,and salaries of all employees in the said unit, the Respondent hasfailed and refused to bargaincollectively with the Unionas the exclusive repre-sentative of the employees in the aforesaid unit, and has thereby engaged inand is engagingin unfairlabor practiceswithin themeaning of Section 8 (a)(5) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]THE HEARST CORPORATION(BOSTON RECORD-AMERICAN-ADVERTISERDIVISION)andNEWSPAPERGUILD OF BOSTON,LOCAL32,AMERICANNEWSPAPERGUILD,C. I.O.Case No. 1-CA-1094.January 27,1953Decision and OrderOn August 25, 1952, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The request of the Respondent for oral argument is hereby denied,as the record, including the brief and the exceptions, in our opinion,adequately presents the issues and the positions of the parties.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-1 Pursuantto the provisions of Section 3 (b) of theAct, theBoard has delegated itspowers inconnection withthis case to a three-member panel[Chairman Herzog andMembers Styles and Peterson].102 NLRB No. 76.